Case: 19-10722     Document: 00515658287          Page: 1    Date Filed: 12/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    December 2, 2020
                                   No. 19-10722
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Antwonyia Delvion Mitchell,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-31-O-1


   Before Owen, Chief Judge, and King and Engelhardt, Circuit Judges.
   Per Curiam:*
          Antwonyia Delvion Mitchell pleaded guilty to possession of a firearm
   after a felony conviction, in violation of 18 U.S.C. § 922(g)(1), and received
   a sentence of seventy-one months’ imprisonment and three years’
   supervised release. Shortly after Mitchell was sentenced, the Supreme Court
   decided Rehaif v. United States, which held that a defendant’s knowledge of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10722          Document: 00515658287                Page: 2   Date Filed: 12/02/2020




                                              No. 19-10722


   his prohibited status is an element of a § 922(g) offense. 1 Mitchell appeals
   his conviction, contending that the factual basis supporting his plea was
   insufficient under Rehaif because the record failed to establish that he knew
   of his felon status when he possessed the firearm. Because Mitchell does not
   demonstrate that the Rehaif error affected his substantial rights and resulted
   in a miscarriage of justice, we affirm.
                                                   I
          The statute under which Mitchell was convicted provides that it is
   unlawful for any person who has been convicted in any court of a crime
   punishable by imprisonment for a term exceeding one year to possess in or
   affecting commerce any firearm. After Mitchell pleaded guilty to this offense
   and was sentenced, the Supreme Court held in Rehaif that in order to convict,
   the prosecution must prove that the defendant knew that a prior conviction
   was punishable for a term exceeding one year at the time she possessed a
   firearm.2
          Prior to the offense at issue, Mitchell was convicted of four prior state
   felonies. In 2006, Mitchell pleaded guilty to credit card abuse and received
   three years’ probation. In 2008, he pleaded guilty to a second charge of credit
   card abuse, his probation was revoked, and he was sentenced to two 180-day
   terms of imprisonment. In 2016, Mitchell pleaded guilty to two additional
   counts of credit card abuse and was sentenced to two concurrent terms of ten
   months’ imprisonment. Under Texas law, credit card abuse is a state jail
   felony, punishable by a prison term of 180 days to two years. 3 Mitchell’s



          1
              139 S. Ct. 2191, 2200 (2019).
          2
              See id.
          3
              Tex. Penal Code §§ 12.35(a), 32.31(d).




                                                   2
Case: 19-10722         Document: 00515658287             Page: 3      Date Filed: 12/02/2020




                                         No. 19-10722


   felony convictions for credit card abuse thus constitute the predicate for his
   § 922(g)(1) offense.
           Before accepting Mitchell’s guilty plea for each of these four offenses,
   the state criminal court was required to admonish Mitchell “of the range of
   punishment attached to each offense.”4                 In other words, Texas law
   compelled the court to inform Mitchell that he was pleading guilty to a felony.
   Mitchell concedes that he was admonished. Even if he had not made this
   concession, this court presumes that the admonitions occurred as required
   by Texas law.5 Thus, while Mitchell’s prior convictions all resulted in
   sentences of less than one year, Mitchell knew when he entered each plea
   that the conviction was punishable by a longer term.
           In 2018, Mitchell committed the present offense. According to the
   Presentence Investigation Report (PSR), whose factual findings the district
   court adopted, Mitchell was detained and handcuffed on suspicion of using
   another person’s identification to obtain a loan at a car dealership. While
   officers were speaking to a dealership employee, Mitchell attempted to flee,
   and officers pursued him. During the chase, one officer realized that Mitchell
   had a handgun, which he pointed at the officer. When the officer drew his
   own weapon, Mitchell dropped the gun but continued running. Officers
   eventually detained him and recovered the gun, a loaded 9mm pistol.
           Mitchell was charged with several offenses, including unlawful
   possession of a firearm by a felon in violation of § 922(g)(1). Applying a
   three-point reduction for accepting responsibility and a six-point increase for



           4
               Tex. Code Crim. Proc. art. 2613(a).
           5
             See Aerojet-General Corp. v. Askew, 511 F.2d 710, 720 (5th Cir. 1975) (explaining
   that the “judgment of a court of competent jurisdiction” “is entitled to a presumption of
   regularity.”).




                                               3
Case: 19-10722          Document: 00515658287                Page: 4   Date Filed: 12/02/2020




                                              No. 19-10722


   assaulting a law enforcement officer during flight, the PSR calculated
   Mitchell’s total offense level at 21. Mitchell entered a guilty plea, which the
   district court accepted. In the plea’s factual basis, Mitchell admitted that he
   had at least one prior felony conviction, he knowingly possessed a firearm,
   and the firearm traveled in interstate commerce. The district court later
   sentenced Mitchell to seventy-one months’ imprisonment and three years’
   supervised release.
          Four days after the district court entered judgment and imposed the
   sentence, the Supreme Court decided Rehaif v. United States, which held
   that, to violate § 922(g), a defendant must know “he belonged to the relevant
   category of persons barred from possessing a firearm.” 6 Mitchell then timely
   appealed. We previously held Mitchell’s case in abeyance pending our
   decision in United States v. Brandon.7 We have now issued a published
   opinion in Brandon, as well as three other cases involving Rehaif errors
   asserted by defendants who pleaded guilty to being felons-in-possession:
   United States v. Montgomery,8 United States v. Lavalais,9 and United States v.
   Hicks.10
                                                   II
          On appeal, Mitchell argues that the factual basis of his plea was
   insufficient under Rehaif, because the record failed to establish that he knew
   he was a felon at the time he possessed the gun. Because Mitchell failed to



          6
              139 S. Ct. 2191, 2200 (2019).
          7
              965 F.3d 427 (5th Cir. 2020).
          8
              974 F.3d 587 (5th Cir. 2020).
          9
              960 F.3d 180 (5th Cir. 2020).
          10
               958 F.3d 399 (5th Cir. 2020).




                                                   4
Case: 19-10722               Document: 00515658287              Page: 5         Date Filed: 12/02/2020




                                                No. 19-10722


   raise this argument before the district court, we review for plain error. 11 To
   establish the requisite plain error, Mitchell must show: (1) an error (2) that is
   “clear or obvious, rather than subject to reasonable dispute,” (3) affecting
   his substantial rights.12 If Mitchell makes this showing, we may exercise our
   discretion to grant relief if (4) the error “seriously affect[s] the fairness,
   integrity[,] or public reputation of judicial proceedings.” 13
              “Before entering judgment on a guilty plea, the court must determine
   that there is a factual basis for the plea.”14 This factual basis must “be
   sufficiently specific to enable the district court to compare the conduct
   admitted by the defendant with the elements of the offense charged.” 15
   When assessing factual sufficiency of evidence under the plain error
   standard, this court “may look beyond those facts admitted by the defendant
   during the plea colloquy and scan the entire record for facts supporting his
   conviction.”16 “This includes the facts gleaned from the plea agreement and
   plea colloquy, the factual findings relied upon in the [PSR], as well as ‘fairly
   drawn’ inferences from the evidence presented both post-plea and at the
   sentencing hearing.”17
              Three elements of a § 922(g) offense were well-established when
   Mitchell pleaded guilty: (1) the defendant has been previously convicted of



              11
                   See United States v. Ortiz, 927 F.3d 868, 872 (5th Cir. 2019).
              12
                   Puckett v. United States, 556 U.S. 129, 135 (2009).
              13
                   Id. (alteration in original) (quoting United States v. Olano, 507 U.S. 725, 736
   (1993)).
              14
                   Fed. R. Crim. P. 11(b)(3).
              15
                   United States v. Trejo, 610 F.3d 308, 313 (5th Cir. 2010).
              16
                   Id.
              17
                   Id. at 317.




                                                      5
Case: 19-10722          Document: 00515658287              Page: 6       Date Filed: 12/02/2020




                                            No. 19-10722


   an offense punishable by a term of imprisonment exceeding one year, (2) the
   defendant knowingly possessed a firearm, and (3) the firearm traveled in or
   affected interstate commerce.18 In Rehaif, the Supreme Court held that the
   defendant must have known, at the time he possessed the weapon, that he
   belonged to a class of persons barred from possessing a gun. 19 One such class,
   set forth in § 922(g)(1), includes defendants with felon status. 20
          Rehaif specifically concerned a defendant’s knowledge that “he was
   in the country unlawfully” under § 922(g)(5), and thus did not settle “what
   precisely the Government must prove to establish a defendant’s knowledge
   of status in respect to” § 922(g)(1).21 But the Court did express concern that
   if the statute did not require knowledge of felon status, it “might apply to a
   person who was convicted of a prior crime but sentenced only to probation,
   who does not know that the crime is ‘punishable by imprisonment for a term
   exceeding one year.’”22
                                                    A
          Under plain-error review, Mitchell must first establish an error by
   “show[ing] that the factual basis was insufficient to support his plea.” 23 The
   factual basis accompanying Mitchell’s plea listed the first three elements of
   a § 922(g)(1) offense—Mitchell had been previously convicted of a felony,
   Mitchell knowingly possessed a firearm, and the firearm traveled in interstate
   commerce. However, the factual resume neither mentioned the knowledge-


          18
               See United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005).
          19
               139 S. Ct. 2191, 2200 (2019).
          20
               See id.; 18 U.S.C. § 922(g)(1).
          21
               Rehaif, 139 S. Ct. at 2195, 2200.
          22
               Id. at 2198 (quoting § 922(g)(1)).
          23
               United States v. Brandon, 965 F.3d 427, 431 (5th Cir. 2020).




                                                    6
Case: 19-10722            Document: 00515658287              Page: 7     Date Filed: 12/02/2020




                                             No. 19-10722


   of-felon-status requirement nor otherwise indicated that Mitchell was aware
   he had been convicted of a felony at the time he possessed the firearm. The
   same was true of Mitchell’s plea hearing. The district court read the first
   three elements of the offense, but did not inform Mitchell that the offense
   required him to know of his felon status when he possessed the firearm.
   Because the district court “did not explicitly consider” whether the factual
   basis sufficiently demonstrated that Mitchell knew of his felon status at the
   time he possessed the firearm, “the district court erred[,] and this error is
   clear under current law.”24 Thus, Mitchell satisfies prongs one and two of
   our plain-error analysis.
                                                   B
           Under the third prong of our plain error analysis, Mitchell must show
   that the error affected his substantial rights; that is, he must demonstrate “a
   reasonable probability that he would not have ple[ade]d guilty had he known
   of Rehaif.”25 We have observed that “[d]emonstrating prejudice under
   Rehaif will be difficult for most convicted felons for one simple reason:
   Convicted felons typically know they’re convicted felons. And they know the
   Government would have little trouble proving that they knew.” 26 Likewise,
   Rehaif itself “doubt[ed] that the obligation to prove a defendant’s knowledge
   of his status will be . . . [too] burdensome.” 27




           24
             Id. at 431-32; see also United States v. Montgomery, 974 F.3d 587, 590-91 (5th Cir.
   2020) (“The district court’s failure to list the scienter requirement for Montgomery’s
   § 922(g) offense was an error that is clear and obvious.”).
           25
              United States v. Lavalais, 960 F.3d 180, 187 (5th Cir. 2020) (quoting United States
   v. Hicks, 958 F.3d 399, 402 (5th Cir. 2020).
           26
                Id. at 184.
           27
                Rehaif v. United States, 139 S. Ct. 2191, 2198 (2019).




                                                   7
Case: 19-10722            Document: 00515658287             Page: 8    Date Filed: 12/02/2020




                                             No. 19-10722


           Rehaif described a hypothetical scenario in which a defendant
   convicted of a crime punishable by more than a year but sentenced only to a
   term of probation might not know that the crime is a felony. 28 By contrast, in
   our published cases analyzing the impact of Rehaif error on defendants’
   substantial rights, the Government presented solid proof of each defendant’s
   knowledge of his felon status.29 The evidence proffered here falls somewhere
   in the middle, but is most analogous to that presented in United States v.
   Brandon.30
           In Brandon, we judicially noticed state court documents bearing the
   defendant’s signature and thumbprint and acknowledging that, for the
   defendant’s burglary conviction, punishment was “assessed” at eighteen
   months’ imprisonment but “suspended” to three years’ probation.31
   Notably, these documents also demonstrated that the defendant had been
   “admonished concerning the range of punishment” at his guilty-plea
   hearing.32 Further, because the defendant claimed that it was “unclear”
   whether he remembered the conviction when he possessed a firearm some
   ten years later, we assessed “circumstantial evidence” that he attempted to



           28
                Id. (quoting § 922(g)(1)).
           29
             See, e.g., Hicks, 958 F.3d at 401 (defendant had previously been sentenced to six
   years’ imprisonment, had served two two-year prison terms, and had been arrested and
   charged under a separate state felon-in-possession law several months before committing
   the § 922(g)(1) offense)); Lavalais, 960 F.3d at 187 (defendant had previously received a
   two-year prison sentence and, shortly after his arrest, asked his companion to falsely claim
   ownership of the gun); Montgomery, 974 F.3d at 591 (5th Cir. 2020) (defendant had spent
   over three years in prison for three prior felonies and was still on parole when he was
   charged under § 922(g)(1)).
           30
                965 F.3d 427 (5th Cir. 2020).
           31
                Id. at 430.
           32
                Id. at 432 (internal quotations omitted).




                                                   8
Case: 19-10722           Document: 00515658287        Page: 9   Date Filed: 12/02/2020




                                       No. 19-10722


   conceal the weapon when police approached.33 Taken together, this evidence
   “establish[ed] that [the defendant] had knowledge of his status as a convicted
   felon when he possessed the firearm,” so “there [was] not a ‘reasonable
   probability’ that [the defendant] would have refused to enter the plea absent
   the district court’s error[,] and [the defendant] [could not] show that the
   error affected his substantial rights.”34
          Like the defendant in Brandon, Mitchell never served a sentence in
   excess of one year for his previous felonies.35 But while Brandon received a
   mere probation term for his felony, Mitchell served actual prison time for his
   prior crimes, making it more likely that he would appreciate the gravity of the
   offenses.36 Further, as in Brandon, Mitchell was admonished by the state
   criminal court regarding the potential range of punishment for each felony. 37
   Indeed, Mitchell heard these admonitions not once, not twice, but three
   separate times. Mitchell admits that he was aware of his felon status at the
   time he was admonished, but contends, as did the defendant in Brandon, that
   it is “unclear” “[w]hether he remembered that fact” when he possessed the
   firearm.38        It is true that Brandon presented additional circumstantial
   evidence of knowledge of felon status, namely the defendant’s attempt to
   conceal the handgun from police.39 Here, there is no clear evidence of
   concealment, though Mitchell attempted to leave the dealership when he saw



          33
               Id. at 432-33.
          34
               Id. at 433.
          35
               Id. at 430.
          36
               See id.
          37
               Id. at 432.
          38
               Id.
          39
               Id. at 433.




                                            9
Case: 19-10722          Document: 00515658287          Page: 10     Date Filed: 12/02/2020




                                        No. 19-10722


   the police present. After he was arrested and hand-cuffed, he attempted to
   escape by fleeing on foot. When the police gave chase, he drew the firearm
   he possessed and attempted to point it at the officers, while still handcuffed.
   At that point, he was no longer concealing the weapon.
          In Brandon, though, more than ten years separated the defendant’s
   single felony conviction and his § 922(g)(1) offense, rendering it far more
   likely that the defendant would not recall the felony. 40 Here, by contrast,
   thirty-two months elapsed between Mitchell’s most recent felony and his
   federal felon-in-possession charge. Though it would be a fact question in this
   case as to whether Mitchell actually knew he had been convicted of an offense
   for which he could have been sentenced to more than one year in prison, we
   think it quite unlikely that, having been convicted of four felonies, been
   reminded formally of this fact on three separate occasions, and served a total
   of sixteen months in prison for these offenses, Mitchell was nonetheless
   unaware of his felon status when he possessed the firearm. Viewed in its
   entirety, the record does not indicate a reasonable probability that Mitchell
   would have foregone the plea had he been informed of Rehaif’s additional
   scienter requirement.
          We also note that Mitchell received a significant benefit from pleading
   guilty: the Government awarded him a three-point reduction under the
   Guidelines for acceptance of responsibility.41            Without this reduction,
   Mitchell’s resulting offense level would have significantly increased his




          40
               Id. at 432.
          41
             See U.S. Sent’g Guidelines Manual §3E1.1 & cmt. 2 (U.S. Sent’g
   Comm’n 2018) (permitting the reduction for acceptance of responsibility and noting that
   the adjustment does not apply, except in “rare circumstances” to defendants who choose
   to proceed to trial).




                                             10
Case: 19-10722          Document: 00515658287               Page: 11     Date Filed: 12/02/2020




                                             No. 19-10722


   Guidelines sentencing range.42 The reduction bolsters the conclusion that
   Mitchell has failed to show that, had he known of Rehaif before entering the
   plea, he would have gone to trial.
                                                  C
            Finally, even if Mitchell could make the required showing, his claim
   would nonetheless fail the fourth prong of our plain error analysis, under
   which we have discretion to grant relief if the error “seriously affect[s] the
   fairness, integrity[,] or public reputation of judicial proceedings.” 43 We have
   stated that “it would be a miscarriage of justice and a blow to the public
   reputation of judicial proceedings to reverse [a defendant’s] felon-in-
   possession conviction based simply on his post-Rehaif argument that ‘the
   possibility is quite real’ he was unaware of his felon status.”44 Mitchell
   makes similar arguments here, and they do not merit reversal.
            In sum, the district court’s failure to assess the factual sufficiency of
   Mitchell’s knowledge of his felon status, while plainly erroneous, neither
   affected Mitchell’s substantial rights nor resulted in a miscarriage of justice.
                                         *        *         *
            We therefore AFFIRM Mitchell’s conviction.




            42
              See U.S. Sent’g Guidelines Manual ch. 5 pt. A (U.S. Sent’g
   Comm’n 2018) (range of 77-96 months based on a criminal history category of IV and an
   offense level of 24).
            43
             Puckett v. United States, 556 U.S. 129, 135 (2009) (alteration in original) (quoting
   United States v. Olano, 507 U.S. 725, 736 (1993)).
            44
                 United States v. Huntsberry, 956 F.3d 270, 286 (5th Cir. 2020) (emphasis in
   original).




                                                  11